Citation Nr: 0015151	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1985 
to February 1989; he also had five months of active duty for 
training from June 1982 to November 1982.

This matter arises from a rating decision rendered in 
November 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the veteran special monthly compensation in the form of 
either aid and attendance or housebound benefits.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

As part of the substantive appeal in this case, the veteran's 
representative raised the additional issue of "a Schedular 
Rating of 100%."  This issue has not been adjudicated by the 
RO or certified for appeal.  See 38 U.S.C.A. § 7105.  Nor is 
it "inextricably intertwined" with the issue now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
such, it is referred to the RO for all action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran currently is service connected for residuals 
of comminuted fractures of the right tibia and right fibula 
with paralysis of the peroneal nerve and venous 
insufficiency, evaluated as 40 percent disabling; multiple 
sclerosis with dysmetria and decreased sensation of the left 
upper extremity, evaluated as 20 percent disabling; multiple 
sclerosis with dysmetria of the fingers and decreased 
sensation of the right hand, evaluated as 20 percent 
disabling; multiple sclerosis with ataxic gait, decreased 
sensation in the toes and left footdrop, currently evaluated 
as 10 percent disabling; and a residual scar of the left 
thigh, evaluated as 10 percent disabling.  The veteran's 
combined disability evaluation is 80 percent, and he is 
unemployable as a result of his service-connected 
disabilities.

2.  The veteran's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

3.  None of the veteran's service-connected disabilities 
meets the threshold requirements for entitlement to 
housebound benefits and he has not been shown to be 
substantially confined as a direct result of his service 
connected disabilities to his dwelling and the immediate 
premises.


CONCLUSIONS OF LAW

1.  Special monthly compensation on account of the need for 
regular aid and attendance is not warranted.  
38 U.S.C.A. § 1114(l), 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350, 3.352 (1999).

2.  Special monthly compensation on account of being 
housebound is not warranted.  38 U.S.C.A. §1114(s), 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.350 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities, 
in the aggregate, render him so helpless that he requires the 
aid and attendance of another person in order to perform the 
regular activities of daily living.  Alternatively, he 
contends that his service-connected disabilities render him 
housebound.  He concludes that the limitations placed upon 
him by his service-connected disabilities entitle him to 
special monthly compensation.

Special monthly compensation in the form of aid and 
attendance benefits are payable in those cases where a 
veteran's service-connected disabilities render him so 
helpless that he is unable to attend to routine daily 
activities.  See 38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b)(3), 3.352(a).  Aid and attendance 
benefits are payable for, among other things, blindness in 
both eyes with visual acuity of 5/200 or less 
(38 C.F.R. § 3.350(b)(2)) or because a veteran is permanently 
bedridden.  Id. at (4).

In determining entitlement to aid and attendance, the 
following will be accorded consideration; whether a claimant 
is able to (1) dress or undress himself, (2) keep himself 
ordinarily clean and presentable, (3) feed himself, (4) 
attend to the wants of nature by himself, or (5) whether he 
requires the assistance of another person to deal with the 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a).  This benefit will also be paid if the 
veteran is "bedridden"; that is, whether, through the 
essential character of his service-connected disabilities, he 
must remain in bed.  Id.

The record does not indicate that any of the foregoing 
circumstances exists in this case.  The veteran was afforded 
a number of VA physical examinations in conjunction with his 
current claim.  The latest of these was held in May 1998, and 
was specifically designed to determine the limitations 
imposed upon the veteran by his service-connected 
disabilities.  The examiner determined that the veteran's 
visual acuity was better than 5/200 in both eyes.  The 
examiner observed that the veteran required the assistance of 
a cane, but could ambulate despite weakness of the left lower 
extremity with generalized fatigue, incoordination, and 
dizziness.  Moreover, the veteran did not require the 
assistance of another person to shave, bathe, feed, or clothe 
himself.  In addition, the veteran indicated that he was able 
to do a number of household chores such as washing dishes.  
It was related that the veteran did not have a nurse and 
lived with his wife and six year old son.  He was not 
considered to be bedridden.  It was noted that it would be 
difficult for the veteran to leave his house, but that he 
could use a cane and additional assistance from an aid such 
as a walker was recommended.  It was not reported that he was 
substantially confined to his dwelling and immediate premises 
as a result of his service connected disabilities. 

The foregoing indicates that although the veteran's service-
connected disabilities significantly compromise his ability 
to function physically, they do not rise to the level of 
incapacitation contemplated for aid and attendance benefits.  
The veteran's visual acuity surpasses that specified in 
38 U.S.C.A. § 1114(l).  Moreover, he is neither bedridden nor 
requires the assistance of another person in attending to his 
daily needs.  As such, the preponderance of the evidence is 
against his claim for aid and attendance benefits.  See 
38 U.S.C.A. § 5107(b).

The question of his entitlement to "housebound" benefits is 
another matter.  To be entitled to housebound benefits, a 
veteran must have at least one service-connected disability 
rated as 100% disabling, and must be substantially confined 
to his dwelling and the immediate premises by his service-
connected disabilities.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350 (i)(2).

The evidence of record does not reflect the foregoing.  
Initially, the veteran does not have a service-connected 
disability that is evaluated as 100% disabling.  In addition, 
it is not shown that he is substantially confined to his 
dwelling and immediate premises as a result of his service 
connected disabilities.  During the May 1998 special VA 
physical examination, the examining physician observed that 
the veteran reported that he frequently fell as a result of 
fatigue and imbalance secondary to his service-connected 
multiple sclerosis symptomatology.  Movements around the 
house often caused the veteran to stumble; if he should fall, 
he found it very difficult to get up without the assistance 
of another.  The examiner indicated that he could walk one 
block, but then became weak.  The examiner noted that the 
veteran used a cane and considered that a walker might 
provide more assistance.  It was reported that he was not bed 
ridden, did not have a nurse and lived with his wife and six 
year old son.  While the examiner related that it was 
difficult for the veteran to leave his home because of 
falling and fatigue, it was not reported that he was in 
effect confined to his home.  At the present time the 
objective evidence does not demonstrate that the veteran is 
substantially confined to his dwelling and immediate premises 
as a result of his service connected disabilities.  Absent 
this, entitlement to housebound benefits cannot be granted.


ORDER

Entitlement to special monthly compensation in the form of 
either aid and attendance or housebound benefits is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

